Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2, 4, 12, 14 and 27 have been canceled rendering their rejection moot. Claim 9 has been amended to clarity that it is the combination of a generic feature on a bowling pin modified by the function for identifying a certain bowling pin from a group.  Such is interpreted under mean-plus function to be consistent with the corresponding structure on specification pg. 6, ln. 10 of color, material or shape. 
With respect to enablement, the scope of the “object recognition device” and how such is employed is consistent with that which consistent with what is presently known in the art as Vision Guided Robotics and its equivalents as in applicant’s remarks of 10/22/21.  Any and all combinations of sensors, methods and techniques and such later invented is not necessarily contemplated in the scope of the claims. Here one skilled in the art would be capable of making and using the claimed invention using currently known VGR techniques and this grounds for rejection has not been sustained. 
With respect to the prior art, the claim has been positively amended to include a pusher the works in combination with the robot control unit it achieve a unique result. While generally using a articulating robot and machine vision to perform manual tasks such as standing bowling pins would be an use for their intended purpose.  However, the instant invention in operation is doing more than setting and resetting a desired combination of pins.  Currently known pinsetters do preserve the horizontal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711